10/2/2020                                                                        Case.net: 2016-CV17538 - Docket Entries




                                                                                                                                 Search for Cases by: Select Search Method...

 Judicial Links   |   eFiling    |   Help   |   Contact Us   |   Print                                                                          GrantedPublicAccess   Logoff ERICTURNER

                                                2016-CV17538 - K WESLEY V ANNE ALON ET AL (E-CASE)


                                                    This information is provided as a service and is not considered an official court record.
 Click here to eFile on Case                                                Sort Date Entries:          Descending                        Display Options: All Entries
 Click here to Respond to Selected Documents                                                         Ascending


  09/29/2020               Entry of Appearance Filed
                           Entry of Appearance; Electronic Filing Certificate of Service.
                              Filed By: ERIC TURNER
                           Entry of Appearance Filed
                           Entry of Appearance; Electronic Filing Certificate of Service.
                              Filed By: ERIC TURNER

  09/15/2020               Notice of Service
                           Return of service-Regev Alon; Electronic Filing Certificate of Service.
                             Filed By: ROBIN ANNE KOOGLER
                           Notice of Service
                           Return of service-Anne Alon; Electronic Filing Certificate of Service.
                             Filed By: ROBIN ANNE KOOGLER
                             On Behalf Of: K WESLEY
                           Corporation Served
                           Document ID - 20-SMCC-7770; Served To - ALON, REGEV; Server - ; Served Date - 04-SEP-20; Served Time - 09:52:00;
                           Service Type - Special Process Server; Reason Description - Served; Service Text - Served upon Jim Harstad - Manager,
                           McDonalds.
                           Corporation Served
                           Document ID - 20-SMCC-7769; Served To - ANNE ALON; Server - ; Served Date - 04-SEP-20; Served Time - 09:52:00; Service
                           Type - Special Process Server; Reason Description - Served; Service Text - Served upon Jim Harstad.

  09/03/2020               Summons Issued-Circuit
                           Document ID: 20-SMCC-7770, for ALON, REGEV.
                           Summons Issued-Circuit
                           Document ID: 20-SMCC-7769, for ANNE ALON.
                           Case Mgmt Conf Scheduled
                                Scheduled For: 01/06/2021; 9:00 AM ; KEVIN DUANE HARRELL; Jackson - Kansas City

  08/27/2020               Order - Special Process Server

  08/25/2020               Request for Jury Trial Filed
                           Filing Info Sheet eFiling
                                Filed By: ROBIN ANNE KOOGLER
                           Note to Clerk eFiling
                                Filed By: ROBIN ANNE KOOGLER
                           Proposed Order Filed
                           Proposed Order.
                              Filed By: ROBIN ANNE KOOGLER
                              On Behalf Of: K WESLEY
                           Motion Special Process Server
                           Motion for Private Process.
                             Filed By: ROBIN ANNE KOOGLER
                           Pet Filed in Circuit Ct
                           Petition.                                                                                                                                     1
                           Judge Assigned
 Case.net Version 5.14.0.18                                                        Return to Top of Page                                                              Released 09/01/2020
                                Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 1JACKSON
                                                                                         of 29  001
https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.caseNumber=2016-CV17538&inputVO.courtId=CT16&inputVO.locnCode=B2&i…                                                   1/1
                                                                                                     Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                                                                              2016-CV17538

               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

K. WESLEY                          )
7941 Olive St.                     )
Kansas City, MO 64132              )
                                   )
                    Plaintiff,     )                        Case No.
                                   )
v.                                 )
                                   )                        JURY TRIAL DEMANDED
ALON, ANNE & REGEV D/B/A MCDONALDS )
7887 State Line Rd.                )
Kansas City, MO 64114              )
                                   )
                                   )
                    Defendant.     )

                                            PETITION
I. Preliminary Statement

       1.       COMES NOW, Plaintiff, K. Wesley, by and through his attorneys of record, Kevin

Baldwin, Eric Vernon, Sylvia Hernandez, and Robin Koogler of Baldwin & Vernon, and brings

this cause of action against Defendant Alon, Anne & Regev d/b/a McDonalds, hereinafter referred

to as “Defendant Company” and/or “McDonalds.” This action seeks declaratory, injunctive and

equitable relief, actual, compensatory and punitive damages, and costs and attorneys’ fees in

accordance with R.S.M.o §213 et. seq., and under Missouri Common Law for Defendant

Company’s conduct and actions taken against Plaintiff.

II. Jurisdiction

   2. Plaintiff is alleging claims of employment discrimination and retaliation under the Missouri

Human Rights Act (MHRA), 213.010, et seq., R.S.MO., for discrimination based upon race, age,

retaliation and hostile work environment.

   3. Jurisdiction is invoked pursuant to §213.010 et seq. R.S.MO. Plaintiff’s original charge of

discrimination filed with the Equal Employment Opportunity Commission and the MCHR, is



                                        1
            Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 2JACKSON
                                                                     of 29  002
                                                                                                        Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
attached hereto as exhibit 1 and the facts and circumstances stated therein are hereby incorporated

as if fully set forth herein.

    4. The Plaintiff, based upon reasonable belief at this time absent discovery, indicates that the

amount of compensatory and/or special damages in controversy is in excess of $25,000.00; in

addition, Plaintiff seeks declaratory, injunctive and equitable relief, as well as punitive damages,

pursuant to §213.010 et seq. R.S.MO. Costs and attorneys’ fees may be awarded pursuant to

§213.010 et seq. R.S.MO. and are requested by Plaintiff.

III. Venue

    5. This action properly lies in the Circuit Court of Jackson County, Missouri, pursuant to

§213.010 et seq. R.S.MO., because the claim arose in this judicial district, and because unlawful

employment practices were committed in this judicial district.

IV. Parties

    6. Plaintiff is a resident of the United States residing at 7941 Olive St. Kansas City, MO

64132.

    7. Defendant Alon, Anne & Regev d/b/a McDonalds, hereinafter referred as “Defendant

Company,” is an employer engaged in an industry affecting commerce, and, upon information and

belief, employs more than 100 regular employees. Defendant Company is a corporation,

(containing within its charter the requisite authority to sue and be sued), and does business in this

judicial district, doing business at various locations located within Jackson County, Missouri, at

relevant times referred to herein, and specifically at 7887 State Line Rd. Kansas City, MO 64114.

Defendant Company is an employer within the meaning of §213.010, et seq., R.S.MO. Defendant

Company is subject to the MHRA’s prohibition on employment discrimination and retaliation for

its employees.




                                      2
          Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 3JACKSON
                                                                   of 29  003
                                                                                                      Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
   8. Prior to filing this Petition for Damages, Plaintiff sought administrative relief through the

Equal Employment Opportunity Commission and the Missouri Commission on Human Rights to

no avail and exhausted all required administrative procedures prior to filing this Petition for

Damages.

V. Facts Common to All Counts

   9. Plaintiff, K. Wesley, is a 44-year-old male, who worked for McDonalds (“Defendant

Company”) for approximately 5 months.

   10. Prior to working at Defendant Company Plaintiff left Gates Barbeque due to his heart

condition. As the inhaling of the smoked meats was taking a toll on Plaintiff’s heart.

   11. Plaintiff left Gates Barbeque on or about September 17, 2019.

   12. On or about November 3, 2019, Plaintiff’s began working for McDonalds.

   13. Plaintiff’s general manager’s name was Jason.

   14. Jason (white) was a professional and he taught Plaintiff a lot under his leadership.

   15. Rex Schneider (white) hired Plaintiff and before they met Rex thought Plaintiff was white,

he asked Plaintiff on the phone before the interview and Plaintiff told him he would rather not

answer that question.

   16. When Rex met Plaintiff and saw the color of his skin the original offer of pay was decreased

to $40,000 a year when Plaintiff had been promised $48,500 as a yearly salary.

   17. Later, for some unknown reason, Plaintiff was transferred to Defendant Company’s

location on 75th and State Line.

   18. Plaintiff’s new manager’s name was Jim.

   19. Plaintiff’s previous manager Jason told Plaintiff that he did not get along with Jim.

   20. On or about December 31, 2019, Plaintiff started at the State Line location.




                                     3
         Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 4JACKSON
                                                                  of 29  004
                                                                                                         Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
    21. Plaintiff got there at 8:00 AM and staff members (black) befriended Plaintiff and went and

told Jim (white) that Plaintiff had arrived.

    22. Jim was helping on the front line when Lame (black) went and told him Plaintiff had

arrived.

    23. Plaintiff made eye contact with Jim, Jim rolled his eyes at Plaintiff and Plaintiff waited for

over an hour before Jim approached Plaintiff.

    24. Jim looked disappointed that Plaintiff was black.

    25. Needless to say, working at the State Line location was hell for Plaintiff.

    26. After only a week, Plaintiff could see major discrepancies between the white staff and the

black staff.

    27. Plaintiff was the only black male in a management position.

    28. On Plaintiff’s first day, Jim had Plaintiff time-in and Plaintiff mentioned to him that he was

on salary.

    29. Jim did not believe Plaintiff.

    30. Jim said, “we do not give black managers just coming in the door salary.”

    31. Plaintiff immediately contacted Rex and texted Jason and told them that he was struggling

with Jim.

    32. The following week, Rex came out on site and spoke with Plaintiff about the situation.

    33. Rex told Plaintiff, “I have known Jim for 20 years and he’s never going to change,” then

Rex left.

    34. Essentially Defendant Company was stating they were aware that Jim was a racist and

Plaintiff just had to deal with it, since Jim was not going to change.




                                        4
            Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 5JACKSON
                                                                     of 29  005
                                                                                                       Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
   35. Plaintiff never received a policy and procedure handbook and he asked for on several

occasions.

   36. Jim always referred to black women as “girls” and black men as “boys” and there were

some employees that just allowed it.

   37. Plaintiff and a couple other black employees that did not appreciate it.

   38. As a manager there were required meetings.

   39. Plaintiff was left out of several meetings that he did not know about because Jim never

gave Plaintiff the information.

   40. Jim refused to train Plaintiff and insisted that others do it.

   41. Essentially, Plaintiff was being set up to fail.

   42. Jim also harassed Plaintiff about how he dressed at work.

   43. Jim would say things like, “why do black men always dress like they are going to church?”

or he would ask Plaintiff things like, “how do you afford to drive a Cadillac?”

   44. As a manager, Plaintiff had no authority over the white staff, Jim told Plaintiff that he was

not allowed to tell the white people what to do.

   45. Jim would also tell the black employees that, “he was so tired of them niggas wasting his

food.”

   46. He would make fun of black customers that came in – “ya’ll watch out they are coming to

rob us.”

   47. Most of the white management at the State Line location were not clean, not shaven, and

wore dirty clothes.

   48. Plaintiff was a professional, very clean.




                                       5
           Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 6JACKSON
                                                                    of 29  006
                                                                                                        Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
   49. On or about January 22, 2020, Jim asked Plaintiff, “whats up big pimpin?” – Plaintiff was

shocked and very embarrassed. Plaintiff looked at Jim and ignored his comment.

   50. Jim then came up to Plaintiff and said, “I thought that’s what black guys liked to be called!”

   51. Plaintiff then called Rex and reported the comments Jim made. There was no response, so

Plaintiff left a message.

   52. On or about January 24, 2020, Jim mentioned to Plaintiff that he shouldn’t be on salary.

   53. Plaintiff stated, “I did not start with salary – I am going to talk to Rex about it.”

   54. As Jim spoke to Rex, he described Plaintiff as “the black manager.”

   55. Jim mentioned that his brother-in-law was black and then told Plaintiff that he asked his

 brother-in-law “why black people’s heads are so big.”

   56. Plaintiff responded that if he was his brother-in-law, he would have cussed him out.

   57. Plaintiff complained to Rex about racial issues several times and asked for a transfer, which

 was not granted.

   58. Two black men were fired after they stood up to Jim for calling them, “boy.”

   59. Plaintiff’s son also worked at the State Line location and Jim did not know that he was

 Plaintiff’s son until Plaintiff told him not to call him “boy.”

   60. After complaining for weeks about the racially hostile atmosphere created by Jim, Plaintiff

 was terminated.

   61. The week prior to Plaintiff’s termination he had given Rex a list of people that had been

 complaining about Jim’s racial slurs/comments.

   62. Rex wanted Plaintiff to give the names to him again in front of Jim.

   63. Plaintiff told him that they were the same list of names that he gave him last week, but Rex

 was insistent that Plaintiff repeat the names in front of Jim.




                                      6
          Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 7JACKSON
                                                                   of 29  007
                                                                                                        Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
   64. Plaintiff did not want to do this because Plaintiff did not want to jeopardize the jobs of

other individuals.

   65. Rex then told Plaintiff, “if you can’t give me the names again then there is no reason for

you to work for me anymore,” and then instructed Plaintiff to turn in his keys, etc.

   66. Plaintiff could not take anything that belonged to him at that time.

   67. Plaintiff left his food handlers license and other belongings.

   68. Two days or so after Plaintiff was terminated his license was deemed, “missing.”

   69. Jim told Anne Alon (location owner) that Plaintiff didn’t give it to him which was a lie.

   70. Plaintiff had tried to contact the owner, Anne Alon, but she never got back to him.

   71. A week later one of the black employees called Plaintiff and said she found his license in

       the trash.

   72. Plaintiff has experienced, is now experiencing, and will continue to experience into the

indefinite future, garden variety emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses as a direct result of Defendant Company’s

conduct.

   73. Plaintiff has suffered and will continue to suffer future pecuniary losses as a direct result

of Defendant Company’s conduct.

   74. Defendant Company and its managers and other employees actively engaged in

discrimination against Plaintiff with malice or in reckless indifference to his right to be free from

such discrimination under the MHRA.

VI. Causes of Action

                                            COUNT I

                              RACIAL DISCRIMINATION
                            AGAINST DEFENDANT COMPANY


                                       7
           Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 8JACKSON
                                                                    of 29  008
                                                                                                        Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
   75. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   76. Defendant Company’s actions, as noted above, constituted a pattern and practice of racial

discrimination against Plaintiff in violation of the MHRA.

   77. Defendant Company’s actions, as noted above, were discriminatory, continuous, arbitrary,

and capricious and constituted a disparity in treatment toward Plaintiff as compared to similarly

situated individuals who were not Black and, as such, Defendant Company’s actions were unlawful

employment practices in violation of the MHRA.

   78. Defendant Company considered Plaintiff’s race as a motivating factor in the decision to

treat him disparately, by subjecting him to discriminatory references and/or comments, refusing to

pay his promised salary, refusing to train him, setting him up to fail, and ultimately terminating

him. Furthermore, Defendant Company failed to provide a workplace free of racially charged

comments directed towards Plaintiff.

   79. At the time these actions were taken by Defendant Company, Defendant Company’s

actions were outrageous because of their evil motive or reckless indifference to the rights of the

Plaintiff and others to be free from such discrimination.

   80. Defendant Company’s actions were unlawful employment practices in violation of the

MHRA.

   81. Plaintiff has been damaged by Defendant Company’s unlawful employment actions.




                                            COUNT II

                                        RETALIATION



                                     8
         Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 9JACKSON
                                                                  of 29  009
                                                                                                        Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                             AGAINST DEFENDANT COMPANY

   82. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully set

forth herein.

   83. Plaintiff hereby alleges claims of retaliation against Defendant Company.

   84. Defendant Company’s actions, as noted above, constituted retaliation against Plaintiff in

violation of the MHRA.

   85. Plaintiff’s actions of complaining of what he believed to be acts in violation of the Missouri

Human Rights Act as set forth herein was a motivating factor in the Defendant Company’s decision

to retaliate against him by treating him differently, subjecting him to a hostile work environment,

subjecting him to a heightened level of scrutiny, setting him up to fail, and/or terminating him

from his employment with Defendant Company.

   86. At the time these actions were taken, Defendant Company knew that their actions were

unlawful, and Defendant Company’s actions were undertaken maliciously and/or in reckless

disregard for Plaintiff’s right to be free from discrimination.

   87. Defendant Company’s actions were outrageous because of their evil motive or reckless

indifference to the rights of the Plaintiff when they engaged in acts of retaliation against the

Plaintiff that culminated in his termination.

   88. Plaintiff has been damaged by Defendant Company’s unlawful employment actions in

violation of the MHRA.




                                            COUNT III




                                      9
         Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 10JACKSON
                                                                   of 29  010
                                                                                                          Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                        RACIALLY HOSTILE WORK ENVIRONMENT
                            AGAINST DEFENDANT COMPANY

        88.      Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs and

attached exhibits as if fully set forth herein.

        89. Plaintiff hereby alleges racially hostile work environment against Defendant Company.

        90.      Plaintiff’s race (black) was a motivating factor in Defendant Company’s decision

to allow race discrimination and the existence of the aforementioned racially hostile work

environment directed at the Plaintiff.

        91.      Defendant Company’s actions, as noted above, constituted race discrimination via

the creation and allowed existence of a racially hostile work environment to which Plaintiff was

subjected in violation of the MHRA as Defendant Organization and its supervisors were aware of

the illegal acts of its employees and managers, and did not take action to stop or prevent the acts

that violated the Missouri Human Rights Act.

        92.      Defendant Company’s actions, as noted above, were discriminatory, continuous,

arbitrary and capricious and constituted a disparity in treatment toward Plaintiff and his race was

a contributing factor in the decision to discriminate against him and to allow the creation and

fostering of a racially hostile work environment to which Plaintiff was subjected.

        93. At the time these actions were taken by Defendant Company, Defendant Company

              knew that these actions were unlawful and Defendant Company’s action were

              undertaken maliciously and/or in reckless disregard for Plaintiff’s right to be free from

              discrimination.

        94. Plaintiff has been damaged by Defendant Company’s unlawful employment actions.



                                              COUNT IV



                                     10
         Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 11JACKSON
                                                                   of 29  011
                                                                                                        Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                           AGE DISCRIMINATION
              AGAINST ALL DEFENDANTS JOINTLY AND SEVERALLY

       95. Plaintiff hereby incorporates and re-alleges all previously alleged Paragraphs as if fully

          set forth herein.

       96. Plaintiff is an individual subject to the protection of the MHRA based upon the fact

          that he was over 40 years old at the time of the events alleged herein.

       97. Defendant’s actions, as noted above, constituted discrimination against the Plaintiff in

          violation of the MHRA.

       98. Defendant Company terminated Plaintiff’s employment and Plaintiff’s age was a

          motivating factor in the decision to terminate his employment.

       99. At the time these actions were taken by Defendant Company, Defendant Company

          knew these actions were unlawful and that they were done with an evil motive and/or

          reckless indifference to the rights of Plaintiff to be free from such discrimination.

       100.   Defendant’s actions were unlawful employment practices in violation of the

          MHRA.

       101.   Plaintiff has been damaged by Defendant’s unlawful employment actions.

VII. Prayer for Relief

       102.   Wherefore, Plaintiff prays that this Court:

                a. declare the conduct engaged in by Defendant Alon, Anne & Regev d/b/a

                    McDonalds to be in violation of Plaintiff’s rights;

                b. enjoin Defendant Alon, Anne & Regev d/b/a McDonalds, and its

                    managers/supervisors from engaging in such conduct;

                c. restore Plaintiff to his rightful position with Defendant Alon, Anne & Regev

                    d/b/a McDonalds or, in lieu of reinstatement, order front salary and benefits



                                    11
        Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 12JACKSON
                                                                  of 29  012
                                                                                                      Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                     for the period remaining until normal retirement;

                 d. award Plaintiff equitable relief of back salary and fringe benefits up to the

                     date of reinstatement and prejudgment interest for that entire period or front

                     salary and benefits accrual;

                 e. award Plaintiff compensatory, punitive and liquidated damages against

                     Defendant Company;

                 f. award Plaintiff damages for emotional pain and suffering;

                 g. award Plaintiff his costs and attorneys’ fees; and

                 h. grant such other relief as it may deem just and proper.

                                DEMAND FOR A JURY TRIAL

Plaintiff demands trial by jury on all issues triable by a jury in this complaint.



                                               Respectfully submitted,

                                           By: /s/ Robin Koogler
                                              Kevin Baldwin, MO Bar No. #49101
                                              Eric Vernon, MO Bar No. #47007
                                              Sylvia Hernandez, MO Bar No. #70670
                                              Robin Koogler, MO Bar No. #71979
                                              BALDWIN & VERNON
                                              108 S Pleasant St.
                                              Independence, MO 64050
                                              Tel: (816) 842-1102
                                              Fax (816) 842-1104
                                              Kevin@bvalaw.net
                                              Eric@bvalaw.net
                                              Sylvia@bvalaw.net
                                              Robin@bvalaw.net
                                              ATTORNEYS FOR PLAINTIFF




                                     12
         Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 13JACKSON
                                                                   of 29  013
                                                                                                    Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                                                                              2016-CV17538

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

K. WESLEY                          )
7941 Olive St.                     )
Kansas City, MO 64132              )
                                   )
                    Plaintiff,     )                        Case No.
                                   )
v.                                 )
                                   )                        JURY TRIAL DEMANDED
ALON, ANNE & REGEV D/B/A MCDONALDS )
7887 State Line Rd.                )
Kansas City, MO 64114              )
                                   )
                                   )
                    Defendant.     )

                    MOTION FOR APPROVAL AND APPOINTMENT
                         OF PRIVATE PROCESS SERVER

                COMES NOW Plaintiff, and for his Motion for Approval and Appointment of
Private Process Server, pursuant to Local Rule 4.9 of the Jackson County Circuit Court Rules,
states to the Court as follows:
        1. The Plaintiff requests that Randy Adkins, PPS20-0225, be appointed to serve process
            on the Defendants’.
        2. The named individual is on the Court’s List of Approved Process Servers and all of
            the information contained in his Application and Affidavit currently on file is still
            correct.


                                             Respectfully submitted,

                                         By: /s/ Robin Koogler
                                            Kevin Baldwin, MO Bar No. #49101
                                            Eric Vernon, MO Bar No. #47007
                                            Sylvia Hernandez, MO Bar No. #70670
                                            Robin Koogler, MO Bar No. #71979
                                            BALDWIN & VERNON
                                            108 S Pleasant St.
                                            Independence, MO 64050
                                            Tel: (816) 842-1102
                                            Fax (816) 842-1104
                                            Kevin@bvalaw.net
                                            Eric@bvalaw.net
                                            Sylvia@bvalaw.net


                                     1
        Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 14JACKSON
                                                                  of 29  014
                                                                       Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                           Robin@bvalaw.net
                           ATTORNEYS FOR PLAINTIFF




                             2
Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 15JACKSON
                                                          of 29  015
                                                                                               Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                                                                             2016-CV17538

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

K. WESLEY                          )
7941 Olive St.                     )
Kansas City, MO 64132              )
                                   )
                    Plaintiff,     )                       Case No.
                                   )
v.                                 )
                                   )                        JURY TRIAL DEMANDED
ALON, ANNE & REGEV D/B/A MCDONALDS )
7887 State Line Rd.                )
Kansas City, MO 64114              )
                                   )
                                   )
                    Defendant.     )

                                           ORDER

It is hereby ordered that Plaintiff’s Motion for Approval and Appointment of Private Process

Server is sustained and Randy Adkins, PPS20-0225, is hereby approved and appointed to serve

process on Defendant in this case.

_______________________                             ______________________________
Date                                                JUDGE




                                     1
        Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 16JACKSON
                                                                  of 29  016
                                                                                               Electronically Filed - Jackson - Kansas City - August 25, 2020 - 02:42 PM
                                                                             2016-CV17538

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

K. WESLEY                          )
7941 Olive St.                     )
Kansas City, MO 64132              )
                                   )
                    Plaintiff,     )                       Case No.
                                   )
v.                                 )
                                   )                        JURY TRIAL DEMANDED
ALON, ANNE & REGEV D/B/A MCDONALDS )
7887 State Line Rd.                )
Kansas City, MO 64114              )
                                   )
                                   )
                    Defendant.     )

                                           ORDER

It is hereby ordered that Plaintiff’s Motion for Approval and Appointment of Private Process

Server is sustained and Randy Adkins, PPS20-0225, is hereby approved and appointed to serve

process on Defendant in this case.

  27-Aug-2020
_______________________                             ______________________________
                                                    ______________________________
Date




                                     1
        Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 17JACKSON
                                                                  of 29  017
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

K WESLEY,

                        PLAINTIFF(S),                            CASE NO. 2016-CV17538
VS.                                                              DIVISION 18

ALON, ANNE & REGEV D/B/A MCDONALDS,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable KEVIN DUANE HARRELL on 06-JAN-2021 in DIVISION 18 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV17538                     Page 1 of 2                DMSNCMCIV (2/2017)
       Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 18JACKSON
                                                                 of 29    018
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ KEVIN DUANE HARRELL
                                              KEVIN DUANE HARRELL, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
SYLVIA ALEJANDRA HERNANDEZ, 14 SOUTH MAIN STREET, LIBERTY, MO 64068

ERIC EUGENE VERNON, 14 S MAIN ST, LIBERTY, MO 64068

C KEVIN BALDWIN, 14 SOUTH MAIN STREET, LIBERTY, MO 64068

ROBIN ANNE KOOGLER, 304 SE CHELSEA PL, LEES SUMMIT, MO 64063

Defendant(s):
ALON, ANNE & REGEV D/B/A MCDONALDS

Dated: 03-SEP-2020                                              MARY A. MARQUEZ
                                                                Court Administrator


2016-CV17538                     Page 2 of 2                DMSNCMCIV (2/2017)
       Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 19JACKSON
                                                                 of 29    019
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV17538
 KEVIN DUANE HARRELL
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 K WESLEY                                                           ROBIN ANNE KOOGLER
                                                                    304 SE CHELSEA PL
                                                              vs.   LEES SUMMIT, MO 64063
 Defendant/Respondent:                                              Court Address:
 ANNE ALON                                                          415 E 12th
 DBA: MCDOPNALDS                                                    KANSAS CITY, MO 64106
 Nature of Suit:
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: ANNE ALON
                                      Alias:
                                      DBA: MCDOPNALDS
  7887 STATE LINE RD.
  KANSAS CITY, MO 64114



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    03-SEP-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-7769 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20                                 Page 20JACKSON of 29
                                                                                                   54.13, and 54.20; 506.120         020
                                                                                                                             – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 21JACKSON
                                                                      of 29  021
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV17538
 KEVIN DUANE HARRELL
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 K WESLEY                                                           ROBIN ANNE KOOGLER
                                                                    304 SE CHELSEA PL
                                                              vs.   LEES SUMMIT, MO 64063
 Defendant/Respondent:                                              Court Address:
 ANNE ALON                                                          415 E 12th
 DBA: MCDOPNALDS                                                    KANSAS CITY, MO 64106
 Nature of Suit:
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: REGEV ALON
                                      Alias:
                                      DBA: MCDONALDS
  7887 STATE LINE RD
  KANSAS CITY, MO 64114



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    03-SEP-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-7770 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20                                 Page 22JACKSON of 29
                                                                                                   54.13, and 54.20; 506.120         022
                                                                                                                             – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 23JACKSON
                                                                      of 29  023
                                                                                                   6/2020
Electronically Filed - Jackson - Kansas City - September 15, 2020 - 09:12 AM




                                                                               Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 24JACKSON
                                                                                                                                         of 29  024
Electronically Filed - Jackson - Kansas City - September 15, 2020 - 09:12 AM




                                                                               Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 25JACKSON
                                                                                                                                         of 29  025
Electronically Filed - Jackson - Kansas City - September 15, 2020 - 09:12 AM




                                                                               Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 26JACKSON
                                                                                                                                         of 29  026
Electronically Filed - Jackson - Kansas City - September 15, 2020 - 09:12 AM




                                                                               Case 4:20-cv-00792-BP Document 1-1 Filed 10/02/20 Page 27JACKSON
                                                                                                                                         of 29  027
                                                                                                                         Electronically Filed - Jackson - Kansas City - September 29, 2020 - 10:46 AM
           IN THE 16TH JUDICIAL CIRCUIT COURT,                              JACKSON COUNTY                  , MISSOURI

 K Wesley,
          Plaintiff,
                         vs.
 Anne Alon Et Al,
          Defendant.

 Case Number: 2016-CV17538

                                              Entry of Appearance

   Comes now undersigned counsel and enters his/her appearance as attorney of record for Regev Alon, Defendant, in
   the above-styled cause.




                                                          /s/ Eric Turner
                                                           Eric Turner
                                                           Mo Bar Number: 72586
                                                           Attorney for Defendant
                                                           9225 Indian Creek Pkwy
                                                           Corporate Woods 32, Suite 600
                                                           Overland Park, KS 66210
                                                           Phone Number: (913) 253-2176
                                                           eturner@foulston.com




                                                  Certificate of Service
    I hereby certify that on      September 29th, 2020          , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Eric Turner
                                                           Eric Turner


                Case
OSCA (10-14) GN230       4:20-cv-00792-BP Document
                                                1 of1-1
                                                     1  Filed 10/02/20 Page 28JACKSON
                                                                               of 29  028
                                                                                                                         Electronically Filed - Jackson - Kansas City - September 29, 2020 - 10:46 AM
           IN THE 16TH JUDICIAL CIRCUIT COURT,                              JACKSON COUNTY                  , MISSOURI

 K Wesley,
          Plaintiff,
                         vs.
 Anne Alon Et Al,
          Defendant.

 Case Number: 2016-CV17538

                                              Entry of Appearance

   Comes now undersigned counsel and enters his/her appearance as attorney of record for Anne Alon, Defendant, in
   the above-styled cause.




                                                          /s/ Eric Turner
                                                           Eric Turner
                                                           Mo Bar Number: 72586
                                                           Attorney for Defendant
                                                           9225 Indian Creek Pkwy
                                                           Corporate Woods 32, Suite 600
                                                           Overland Park, KS 66210
                                                           Phone Number: (913) 253-2176
                                                           eturner@foulston.com




                                                  Certificate of Service
    I hereby certify that on      September 29th, 2020          , a copy of the foregoing was sent through the
    Missouri eFiling system to the registered attorneys of record and to all others by facsimile, hand delivery,
    electronic mail or U.S. mail postage prepaid to their last known address.



                                                          /s/ Eric Turner
                                                           Eric Turner


                Case
OSCA (10-14) GN230       4:20-cv-00792-BP Document
                                                1 of1-1
                                                     1  Filed 10/02/20 Page 29JACKSON
                                                                               of 29  029
